Case:20-00888-swd Doc #:31 Filed: 05/26/2020 Page 1of4

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

Inre: SENAD PASIC Case No. 20-00888
Chapter 13
Judge DALES
Debtor.

/

FIRST PRE-CONFIRMATION PLAN AMENDMENT
NOW COMES the Debtor by and through his counsel and hereby proposes the first pre-

confirmation plan amendment.

1. Debtor filed his original Chapter 13 Plan on March 2, 2020 [Dkt. No. 2].

2. The original plan proposed a plan payment of $560.00 per month. This plan amendment seeks to
decrease the plan payment to $250 per month.

3. The original plan proposed to assume the executory contacts and unexpired leases with Sweet
Express, LLC, GM Expedite LLC, and TSK Express. This plan amendment seeks to reject
executory contacts and unexpired leases with the aforementioned creditors.

4. The original plan proposed direct payment by Debtor on a number of secured loans for trailers.
This amendment seeks to surrender all trailers to the applicable creditors.

5. The original plan proposed a base to the general unsecured creditor class in the amount of
$20,000.00. This plan amendment seeks to lower the proposed base to $4,500.00.

6. The following are the provisions that differ from the original plan:

II. FUNDING

A, PLAN PAYMENT The Debtor(s) shall make payments in the amount of $_250.00_ per [_] week, ] bi-
weekly, [_] semi-monthly, [X] month for the minimum of the ACP, subject to changes as set forth in paragraph
IL.B or IIL.C, below, or until further order of the Court.

B. (_|] FUTURE PLAN PAYMENT INCREASES.

 

 

The Debtor(s) shall increase payments by $ per week, bi-weekly, semi-monthly, monthly
effective due to
The Debtor(s) shall increase payments by $ per week, bi-weekly, semi-monthly, monthly
effective due to

 

Ill. DISBURSEMENTS

C. SECURED CLAIMS,
Case:20-00888-swd Doc #:31 Filed: 05/26/2020 Page 2 of 4

4. Collateral to Be Surrendered/Executory Contracts to Be Rejected: The property listed below is
surrendered to the creditor, and the executory contracts/unexpired leases are rejected:

 

Creditor

Property/Contract Description

 

BMO Harris Bank NA

2018 Wabash trailer
VIN ending in 0184

 

BMO Harris Bank NA

2019 Wabash trailer
VIN ending in 2430

 

BMO Harris Bank NA

2019 Wabash trailer
VIN ending in 2431

 

BMO Harris Bank NA

2018 Wabash trailer
VIN ending in 0196

 

Chemical Bank

2019 Chevrolet Silverado

 

ENGS Commercial Finance Co.

2018 Volvo VNL64T Tractor

 

GM Expedite LLC (payor leasing collateral from
Debtor)

2019 Wabash trailer, VIN ending in 2430
Month-to-month lease

 

Sweet Express, LLC

2019 Hyundai trailer
VIN ending in 7040

 

Sweet Express, LLC

2019 Hyundai trailer
VIN ending in 7031

 

TSK Express (payor leasing collateral from Debtor)

(1) 2018 Wabash trailer VIN ending in 0196
(2) 2018 Wabash trailer VIN ending in 0184
(3) 2019 Wabash trailer VIN ending in 2431
(4) 2019 Wabash trailer VIN ending in 0135
(5) 2019 Wabash trailer VIN ending in 0136
(6) 2019 Hyundai VIN ending in 7040; and
(7) 2019 Hyundai VIN ending in 7031.

Month-month lease

 

 

 

 

Wabash National Financial Serv 2019 Wabash trailer
VIN ending in 0135

Wabash National Financial Serv 2019 Wabash trailer
VIN ending in 0136

 

The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim
arising from rejection shall be treated as a general unsecured claim, subject to paragraph IV.G. Any co-debtor
stay shall also be terminated upon entry of the confirmation order, absent a clear statement to the contrary in

paragraph IV.R.

D. ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES. The following executory

contracts and/or unexpired leases, including land contract(s), are assumed:

 
Case:20-00888-swd Doc #:31 Filed: 05/26/2020 Page 3 of 4

 

Non-Debtor Party’s | Property Description Monthly Payment | No. of Months Cure
Address & Account ‘ Amount Remaining Amount

No. (indicate payee

 

or payor)
GM Expedite LLC | 2016 Volvo 780 Debtor receives month-to-month | 0.00
(payor) $2,300.00 per

month

 

 

 

 

 

 

 

E. DIRECT PAYMENT BY THE DEBTOR(S) OF THE FOLLOWING DEBTS. All claims shall be
paid by the Trustee unless listed herein:

 

 

 

 

 

 

 

Creditor, Address & Account No. Collateral/Obligation Balance Owing Interest
Rate

BMO Harris Bank NA, PO Box 71951, | 2016 Volvo 780 54,143.29 18%
Chicago, IL 60694-1951, *4321

$2,327.88 per month
Chemical Bank, PO Box 1527, Midland, | Residence: 4664 Springmont Dr. SE, 122,450.90 3.875%
MI 48641 Kentwood, MI 49512

$1,384.46 per month
Nissan Motor Acceptance Corp., PO Box | 2017 Nissan Murano 26,318.98 0.00%
740849, Cincinnati, OH 45274, *30001 $627.98 per month
Mercedes-Benz Financial Service, PO 2015 Mercedes-Benz C300 14,455.38 1.99%
Box 5209, Carol Stream, 60197-5209, paid by debtor's son
*6001 $576.76 per month
Nissan Motor Acceptance Corp., PO Box | 2014 Nissan Maxima 4,417.46 5.31%
740849, Cincinnati, OH 45274, *50001 paid by debtor's son

$300.66 per month
ENGS Commercial Finance Co., One 2011 Volvo 780 19,232.95 8.46
Pierce Place, Suite 1100 W, Itasca, IL $1,049.00 per month
60143

 

 

 

 

 

 

F. UNSECURED CREDITORS.

General Unsecured Creditors: Claims in this class are paid from funds available after payment to all other
classes. The allowed claims of general unsecured creditors will be satisfied by:

[_] Payment of a dividend of 100%, plus present value of % interest, if necessary to satisfy 11 U.S.C. §
1325(a)(4), OR

[x] Payment of a pro-rata share of a fixed amount of $4,500.00 or payment from all disposable income to be
received by the Debtor(s) in the ACP, whichever pays more. This fixed amount shall be reduced by additional
administrative expenses including attorney fees approved under 11 U.S.C. § 330(a). However, this fixed
amount shall not be reduced below the liquidation value specified in paragraph I.B.2
Case:20-00888-swd Doc #:31 Filed: 05/26/2020 Page 4of4

Date: May 15, 2020 /s/ Senad Pasic = a Ze wa

 

 

Senad Pasic sd , Debtor
Date: May 15, 2020 /s/ Ryan Beach
Ryan F. Beach (P71022) , Counsel for the Debtor(s)

The Law Offices of Ryan F. Beach, PLLC
1550 E. Beltline Ave. SE, Suite 300

Grand Rapids, MI 49506

(616) 389-0629

rfbeachlaw@gmail.com
